Citation Nr: 0425445	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-02 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
with chronic mastoiditis of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to April 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied entitlement to a rating 
in excess of 10 percent for left ear hearing loss with 
chronic mastoiditis.

In January 2000, the veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board Hearing held in St. 
Louis, Missouri.

In April 2000 the Board remanded the claim to the RO for 
further development and readjudication under the new criteria 
which became effective June 10, 1999, as well as under the 
old criteria, and for consideration of whether an 
extraschedular evaluation was warranted under 38 C.F.R. 
§ 3.321(b)(1).

In a December 2002 rating decision, the RO granted service-
connection for right ear hearing loss and assigned a rating 
of 20 percent for bilateral hearing loss, effective April 
2001.

In June 2003 the Board remanded the claim to the RO for 
consideration of a November 2002 VA audiological examination 
report.

In a March 2004 rating decision the RO increased the rating 
for bilateral hearing loss with chronic mastoiditis of the 
left ear to 30 percent, effective February 2004.

The veteran has raised the issue of an earlier effective date 
for the 30 percent evaluation assigned for bilateral hearing 
loss. Following the receipt of a notice of disagreement, the 
RO issued a statement of the case with respect to this issue 
in June 2004. As a timely appeal of this issue has not been 
received to date, the only issue now before the Board is that 
of entitlement to an evaluation greater than 30 percent.


FINDINGS OF FACT

1.  Prior to April 2001, the veteran had no greater than 
level II hearing loss in the right ear and level XI hearing 
loss in the left ear. 

2.  As of April 2001, the veteran had level III hearing loss 
in the right ear and level XI hearing loss in the left ear.

3.  As of February 2004, the veteran had level IV hearing 
loss in the right ear and level XI hearing loss in the left 
ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for bilateral hearing loss with chronic mastoiditis of the 
left ear prior to April 12, 2001 have not been.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 1999 and 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 4.85-4.87, 
Diagnostic Code 6100 (1999 and 2003).

2.  The criteria for an evaluation greater than 20 percent 
for bilateral hearing loss with chronic mastoiditis of the 
left ear prior to February 12, 2004 have not been.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385, 4.85-4.87, Diagnostic Code 
6100 (2003).

3.  The criteria for an evaluation greater than 30 percent 
for bilateral hearing loss with chronic mastoiditis of the 
left ear have not been.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 
4.85-4.87, Diagnostic Code 6100 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a June 2003 letter, following a Board remand for, among 
other matters, compliance with the VCAA, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also specifically requested the veteran to let the 
RO know "if there is any other evidence or information that 
you think will support your claim."  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
September 1997, prior to the enactment of the VCAA.  
Therefore, the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

It is also noted that the RO readjudicated the veteran's 
claim in March 2004, after providing the veteran VCAA notice 
in June 2003 and affording him the opportunity to respond, 
and that the veteran did respond to the VCAA notice in 
September 2003 stating he had no new evidence to submit in 
support of his claim.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded VA 
audiological examinations in July 1997, September 1997, July 
2000, April 2001, November 2002, and February 2004, in 
connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  



Factual Background

The veteran was on active duty from November 1942 to April 
1944.  He was hospitalized in January 1944 for treatment of 
purulent discharge from the left ear. Perforation of the 
tympanic membrane was noted.  He was first examined by VA in 
August 1944, with purulent drainage and a large perforation 
of the drum noted in the left ear.  He was granted service-
connection for a left ear hearing loss in September 1944, 
rated at 10 percent.

In 1966 the veteran had a mastoidectomy of the left ear 
performed by a private physician.

The veteran received a VA audiological examination in July of 
1997 and filed a claim for an increased rating that same 
month.

July 1997 VA Audiological Examination
Puretone Threshold



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
50
60
65
51
LEFT
85
85
75
80
81
Maryland CNC (speech discrimination)         
Right ear   40                                                      
Left ear       8                                                      

Table VI values
Right ear	     I    Not service connected
Left ear            XI

Table VII Percentage evaluation for hearing impairment   10%

In view of the unusually high puretone threshold values 
reported, in September 1997, the veteran received another VA 
audiological examination in conjunction with his claim for an 
increased rating.  Based upon that examination, which showed 
a 0 percent rating for hearing impairment, a September 1997 
RO rating decision continued the veteran's rating for a left 
ear hearing loss at 10 percent.


September 1997 VA Audiological Examination 
Puretone Threshold



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
55
60
46
LEFT
85
85
75
80
81
Maryland CNC (speech discrimination)         
Right ear   88                                                      
Left ear     76                                                   

Table VI values
Right ear	 I  Not service connected
Left ear          V

Table VII Percentage evaluation for hearing impairment   0%

The veteran appealed the continue 10 percent rating decision 
to the Board which, in April 2000, remanded the claim to the 
RO for the development of additional evidence and another VA 
audiological examination. 

July 2000 VA Audiological Examination 
Puretone Threshold



HERTZ



1000
2000
3000
4000
Average
RIGHT
40
60
60
65
56
LEFT
80
95
90
90
89
Maryland CNC (speech discrimination)         
Right ear   84                                                    
Left ear     22                                                 

Table VI values
Right ear	I  Not service connected
Left ear         XI

Table VII Percentage evaluation for hearing impairment   10%

Following the issuance of an SSOC in January 2001which 
continued the 10 percent rating for left ear hearing loss, 
and the veteran's disagreement with the results of that 
examination, the veteran received another VA audiological 
examination.

April 2001 VA Audiological Examination
Puretone Threshold



HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
60
65
59
LEFT
95
90
85
90
90
Maryland CNC (speech discrimination)         
Right ear   88                                                    
Left ear     34                                                 

Table VI values
Right ear	III
Left ear          XI

Table VII Percentage evaluation for hearing impairment   20%

Based upon the results of the April 2001 examination, in a 
December 2002 rating decision, the RO granted service 
connection for the right ear, increased the veteran's rating 
to 20 percent for bilateral hearing loss, and granted service 
connection for tinitis, rated at 10 percent, all effective 
from April 2001, the date of the examination.
 
The veteran continued his appeal, and a June 2003 Board 
decision again remanded the claim for consideration of a 
November 2002 VA audiological examination.  However, the 
examination report did not include puretone threshold at 4000 
Hertz for either ear, or Maryland CNC speech discrimination 
for the left ear.  The examining physician noted that the 
veteran said, "he was tired and did not want to have his 
hearing tested" and noted "Threshold and word recognition 
test scores may be elevated."

November 2002 VA Audiological Examination 
Puretone Threshold



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
60
No value
No value
LEFT
105
90
90
No value
No value

Maryland CNC (speech discrimination)         
Right ear   60                                                    
Left ear      No Value                                               

Table VI values
Right ear	No value
Left ear          No value

Table VII Percentage evaluation for hearing impairment   No 
value

In view of the incomplete November 2002 audiological 
examination report, in February 2004 the veteran received 
another VA audiological examination.

February 2004 VA Audiological Examination
Puretone Threshold



HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
60
60
54
LEFT
95
90
85
85
89

Maryland CNC (speech discrimination)         
Right ear   82                                                    
Left ear       8                                               

Table VI values
Right ear	IV
Left ear          XI

Table VII Percentage evaluation for hearing impairment   30%

Based upon the results of the February 2004 examination, in a 
December 2002 rating decision, the RO increased the veteran's 
rating for bilateral hearing loss to 30 percent.

Legal Criteria

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

There was a change in the Schedule for Rating Disabilities 
that became effective June 10, 1999.  The audiology reports 
prior to June 10, 1999 (the 1997 VA audiology examinations) 
are considered for rating purposes under the rating criteria 
in effect prior to that date.  All subsequent audiology 
reports are considered for rating purposes under the rating 
criteria in effect from June 10, 1999.

Audiology examinations for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on the intersection of the 
speech discrimination percent (horizontal rows) and the 
puretone threshold average (vertical columns).  38 C.F.R. 
§ 4.85(b).

Table VIA "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman Numeral designation for hearing impairment based only 
on the puretone threshold average and is used when indicated 
under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c).

"Puretone threshold average," as used in Table VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  38 C.F.R. § 4.85(d).

Table VII "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation of I for hearing impairment.  38 C.F.R. 
§ 4.85 (f).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIA, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIA, whichever results in the 
higher number.  That numeral will then be elevated to the 
next higher numeral.  38 C.F.R. § 4.86(b) (2003).

The alternative methods for evaluating hearing loss set out 
in 38 C.F.R. § 4.86 were not effective prior to June 10, 
1999.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

(1) General. Except as provided in paragraph (o)(2) of this 
section and §3.401(b), date of receipt of claim or date 
entitlement arose, whichever is later. A retroactive 
increase or additional benefit will not be awarded after 
basic entitlement has been terminated, such as by severance 
of service connection. 
(2) Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o) 
(2003). 

Analysis

The veteran contends that an increased rating for his hearing 
loss should be retroactive to July 1997 when he filed his 
claim.  He also contends that he feels discrimination because 
two VA audiological examinations in 1997 reported disparate 
results; in particular, that the September 1997 examination 
did not show total hearing loss in his left ear, while the 
July 1997 examination did.

July 1997 - April 2001

The RO considered the July 1997 claim for an increased rating 
for the left ear to include a claim for service connection 
for right ear hearing loss.  Following an April 2001 VA 
audiological examination, the RO granted service-connection 
for bilateral hearing loss (right ear hearing loss) effective 
from July 18, 1997, the date of the veteran's claim for 
increase for left ear hearing loss.  This is the appropriate 
effective date for service-connection for right ear hearing 
loss (bilateral hearing loss) in accordance with 38 C.F.R. 
§ 3.400.
 
The July 1997 audiological examination report was considered 
unreliable and another examination was conducted in September 
1997.  The September 1997 examination report results are 
consistent with all prior and subsequent audiological 
examination reports, that is, they are part of a continuum of 
a steady decline in hearing in both ears.  While the 
veteran's contention that the September examination results 
did not show total hearing loss in his left ear is correct, 
that did not in any way affect the assigned rating.  The 
prior 10 percent rating for the left ear hearing loss was 
protected because it had been in effect more than 10 years, 
and it was continued by the RO.

April 2001 - February 2004

Effective April 2001 the veteran was service connected for 
bilateral hearing loss at 20 percent.  The results of the 
July 2000 VA examination again were commensurate with the 
criteria for a 10 percent evaluation. The April 2001date was 
the earliest possible effective date that could be assigned, 
based on the VA examination conducted on April 12, 2001, as 
that was the first time there was objective evidence that 
warranted an entitlement to a 20 percent rating.  38 C.F.R. 
§ 3.400 requires that the effective date of an award be the 
date of claim or the date entitlement arose, whichever is 
later.

November 2002 and later

Effective February 2004 the veteran's rating for bilateral 
hearing loss was increased to 30 percent.  This was the 
earliest possible effective date that could be assigned based 
upon the February 2004 VA audiological examination which 
showed that the criteria for a 30 percent rating was first 
met. 

However, the veteran received a VA audiological examination 
in November 2002 which was incomplete in that it did not 
contain puretone threshold values for 4000 Hertz for either 
ear, or a speech discrimination score for the left ear.  

In view of the test results that are contained in the 
incomplete November 2002 report, the seven-year documented 
history of steadily declining hearing in both ears, and the 
similarity in the puretone threshold values for the left ear 
in the November 2002 and February 2004 audiological reports, 
it is likely that a completed test would have shown an 
entitlement to a 30 percent rating at that time based upon 
the higher puretone threshold values reported for the right 
ear in the November 2002 report.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt is to be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Accordingly, the veteran is considered to have met the 
criteria for a 30 percent evaluation for bilateral hearing 
loss on the date of his VA audiological examination in 
November 14, 2002.



Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss

The veteran's most recent VA audiological examination was 
February 2004.  It shows relevant puretone thresholds 35, 60, 
60 and 60, with a speech discrimination score of 82, for the 
right ear; and relevant puretone thresholds of 95, 90, 85 and 
85, with a speech discrimination score of 8 for the left ear.  
Those test results support a rating of no more than 30 
percent under diagnostic code 6100 of the rating schedule.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

At no time during the pendancy of this claim have the 
audiological test results ever shown entitlement to a rating 
of 40 percent or higher.  Accordingly, the veteran has not 
met the criteria for a rating in excess of 30 percent.


ORDER

Entitlement to a 30 percent rating for bilateral hearing loss 
with chronic mastoiditis of the left ear, effective November 
14, 2002, is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



